                   UNITED STATES DISTRICT COURT
                WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                          1:19-cv-00139-MR

DUSTIN LAMAR BINGHAM,       )
                            )
              Plaintiff,    )
                            )
vs.                         )                         ORDER
                            )
                            )
                            )
FNU GARLAND, et al.,        )
                            )
              Defendants.   )
___________________________ )

      THIS MATTER is before the Court on Plaintiff’s letter. [Doc. 39].

      Pro se Plaintiff Dustin Lamar Bingham (“Plaintiff”) is currently

incarcerated at Marion Correctional Institution in Marion, North Carolina.

Plaintiff filed a Complaint under 42 U.S.C. § 1983 against Defendants on

April 26, 2019 based on alleged violations of the First, Eighth, and Fourteenth

Amendments while Plaintiff was housed at Mountain View Correctional

Institution. [Doc. 1]. On November 26, 2019, the Court allowed Plaintiff’s

Complaint to proceed on his Eighth Amendment claim only. [Doc. 17]. The

dispositive motions deadline is November 18, 2020.          [10/20/2020 Text

Order].




          Case 1:19-cv-00139-MR Document 40 Filed 11/10/20 Page 1 of 3
         Now before the Court is Plaintiff’s letter in which he requests “a court

order to be shipped to another Institution [b]ecause correctional officers are

going up to Mtn. View Correctional to help out due to covid-19 & they are

coming back harassing [Plaintiff] about [his] lawsuit.” [Doc. 39]. Plaintiff

claims these officers are threatening to spit in Plaintiff’s food and to hurt

Plaintiff’s family. [Id.]. Plaintiff states that he believes his life is in danger

and that the Warden at Marion is not taking Plaintiff’s concerns seriously.

[Id.].

         Plaintiff’s letter, which the Court will construe as a motion for injunctive

relief, is not well taken. First, all documents filed with this Court must include

the case number at the top of the document. Second, all requests for relief

must be filed in the form of a motion, not a letter, and should never be

directed to the Clerk or to the Judge assigned to the case. Third, the relief

Plaintiff requests relates not to the instant lawsuit, but to allegations of

retaliation by officers at his current place of incarceration, Marion, for Plaintiff

having filed this lawsuit against officers at Mountain View. As such, it is not

within the purview of this Court to order the relief sought by Plaintiff under

these circumstances. Plaintiff may, of course, file a new action under § 1983

based on the retaliation he alleges in his letter.




                                           2

           Case 1:19-cv-00139-MR Document 40 Filed 11/10/20 Page 2 of 3
      Plaintiff is advised that any future improper filings in this case will not

be considered and will be stricken from the record in this matter.



                                     ORDER
      IT IS, THEREFORE, ORDERED that the Plaintiff’s motion [Doc. 39] is

DENIED.

      IT IS FURTHER ORDERED that any future improper filings by Plaintiff

in this case will not be considered and will be stricken from the record in this

matter.

      The Clerk is instructed to send a copy of this Order to the Warden at

Marion Correctional Institution.

      IT IS SO ORDERED.
                                   Signed: November 10, 2020




                                          3

          Case 1:19-cv-00139-MR Document 40 Filed 11/10/20 Page 3 of 3
